Citation Nr: 0935881	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 4, 1975 to December 19, 1975; and from March 
8, 1977 to September 28, 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO). 

In June 2008 the Veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

This case was remanded by the Board in October 2008 for 
additional development.  The claims folder has been returned 
to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In October 2008, the Board issued a decision which denied 
increased disability ratings for service-connected right 
shoulder strain, right ankle strain and left knee strain; 
determined that new and material evidence had not been 
submitted which was sufficient to reopen a previously-denied 
claim of entitlement to service connection for a low back 
disorder; and denied entitlement to service connection for 
bilateral hearing loss.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2008). 

Another issue, entitlement to service connection for a skin 
disorder, was remanded by the Board in October 2008.  The 
claim was granted by the AMC in a June 2009 decision.  Since 
the claim was granted, the Veteran's appeal as to that issue 
has become moot.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

Referred issue

At his June 2008 hearing, the Veteran testified that he was 
unable to work due to his service-connected disabilities.  
See the June 2008 hearing transcript, pages 5-6. Accordingly, 
it appears that the Veteran has made an informal claim of 
entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
To the Board's knowledge, the RO has yet to adjudicate that 
issue.  That matter is referred to the RO for appropriate 
action.


REMAND

The Veteran seeks service connection for allergies.  See the 
June 2008 hearing transcript, pages 16-17.  

The Board's October 2008 remand requested that a VA 
examination and medical opinion be obtained to determine 
whether the Veteran manifested an allergy disability which 
was separate and distinct from any skin problems.  The remand 
instructed that: 

The examiner should also indicate whether [any 
diagnosed] skin condition is separate and 
distinct from any allergic reaction and if so, 
what the manifestations of the allergic reaction 
are.  Finally, the examiner should opine as to 
whether the . . .allergic reaction constitute[s] 
a congenital or developmental disorder and if so 
whether such was aggravated beyond its natural 
progress due to the Veteran's military service.

A VA skin examination was completed in February 2009 in 
response to the Board's remand, in which diagnoses of atopic 
dermatitis, tinea versicolor, discoid scalp lesions and 
scars were rendered.  As was alluded to in the introduction, 
service connection was granted for skin disability by the 
AMC in a June 2009 rating decision.

The questions concerning the existence of an allergic 
reaction separate and distinct from the diagnosed skin 
disorders were not addressed as instructed by the Board.  
The AMC denied the claim in the June 2009 SSOC because there 
was "no mention of allergies and no diagnosis of allergies" 
in the February 2009 examination report.  Although this is 
true, it appears that the matter of the separate existence of 
an allergic reaction was not in fact explored by the February 
2009 examiner. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  

Because the February 2009 VA examination did not address all 
questions posed by the Board, an additional medical opinion 
is needed.  See Stegall, supra.

In addition, in response to the June 2009 SSOC the Veteran 
filed a statement in support of claim [VA Form 21-4138] 
dated July 6, 2009 in which he stated:  "I am requesting 
that [VA] obtain my latest records for my allergies from the 
VAMC, Salisbury, NC."  The Board observes that the most 
recent treatment reports from the Salisbury VAMC pertaining 
to the Veteran are dated in 2007.  

Records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The referenced Salisbury VAMC records should be 
obtained, to the extent possible.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain recent medical 
treatment reports pertaining to the 
Veteran from the Salisbury VAMC.  Any 
medical records so obtained should be 
associated with the Veteran's VA 
claims folder.

2.  VBA should then arrange for a 
qualified medical professional to 
review the Veteran's VA claims folder 
and provide an opinion, based on the 
Veteran's medical history, as to 
whether the Veteran evidences any 
allergy-related disability separate 
and distinct from his service-
connected skin disorders, and if so 
what the manifestations are.  The 
examiner should also opine as to 
whether it is at least as likely as 
not that any current allergy-related 
disorder is related to the Veteran's 
military service.  If the reviewing 
medical professional determines that 
examination of the Veteran is 
necessary, such should be scheduled.  
A copy of the examination report 
should be associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for 
allergies.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

